Title: To Thomas Jefferson from William P. Gardner, 20 November 1801
From: Gardner, William P.
To: Jefferson, Thomas


Sir
Philadelphia 20 November 1801
I beg leave to address you upon a subject which has in some Degree involv’d my Character and reputation. I now enclose you sundry papers relative to the Transaction to which I refer. It is probable you have hitherto been unacquainted with the manner in which Mr. Campbell and myself brought forward the information relative to the public accounts and the motives and inducements which led thereto. I owe it to truth, I owe it to justice and to my own Character to state them to you. The publication of the accounts, to which the Enclos’d papers refer, was undertaken with the purest and best of motives. We knew the Sacrifices which we were about to make in the loss of places which we then held in the Treasury Department. We Knew that in Case a change shou’d not take place in the Administration that we cou’d never expect their Countenance or the Countenance and support of that Class of our fellow Citizens calling themselves Federalists. Knowing these things we notwithstanding came forward, voluntarily, and made every Sacrifice in the Cause of Republicanism. Had there been any Offers or persuasions made use of as an Inducement, then indeed wou’d the Transaction have worn a different aspect. It was an act springing purely from a Conciousness of the Duty which we owed to our Country and to ourselves. I wish the Letter of Mr. Israel to Colo. Burr to receive your Attention. I had not an Opportunity of seeing Colo. Burr, therefore the original is still in my possession. I had likewise a similar Letter to General Mason, which I forwarded under Cover to him as he was absent when I was at Washington. Much has been said of a Breach of trust and an Abuse of Confidence and from Quarters whence I should least of all expected it; I think it therefore not improper to give a Copy of the oath or Obligation administered on entering the Treasury Dept. It runs thus “I A.B. do swear that I will support the Constitution of the United States and faithfully discharge the Duties of Office.” I think the Secretary of State’s Office is the only one where an oath is administered as to secrecy. There was a transaction which lately occurred in this City not dissimilar to the One, on which I have now the Honor to address you, where several Clerks and among the rest, the cheif Clerk were dismiss’d for not giving information to the Directors of the Bank of Pennsylvania when the President of that Bank unwarrantably drew therefrom upwards of One hundred and twelve thousand Dollars. They were dismissed upon the plea, that, as the Stock of the Bank was the property of the stock holders, they should have had the earliest Information of the Act thro’ the medium of the Board of Directors. In like manner I am of Opinion, that the people of the United States shou’d have been made acquainted with the Conduct of their public Agents, when such glaring misconduct occurrs. I am well convinced that I have (tho’ unknown to them) the thanks of a very great Majority of the people of the United States if we may judge from the Applause which Mr. Duane has obtained in Quality of RatCatcher to the People. I had the offer by Oliver Wolcott of being made his cheif Clerk provided I wou’d abandon my politicks and cordially embrace the Cause of Federalism; upon my Refusal, he told me, that if I had the Abilities of Sir Isaac Newton and all the Integrity requisite I should never have a place in his office.—
I have been a considerable looser upon this Occasion.—I might have remained in the Public Office, for it was not known to them that I was a principal in the Transaction. I considered it a point of Honor and resign’d my situation. I have been out of Employment at an Expense of at least six hundred Dollars, not to mention a loss of 2 or 300 Dollars ⅌ Annum which I suffered during the last three years and a half when I was in public Employment on account of my principles. I cheerfully however make this sacrifice (tho’ it falls extreemly hard upon me) convinc’d that I have contributed in no small Degree towards effecting the glorious Change which has taken place in this Country. For the purity of my intentions I appeal to Heaven and to my own Heart. Whatever may be my Condition in life; Whatever may be the Evils (and I have already in a pecuniary point of view experienced them) personally affecting me resulting from this Transaction, I shall have the pleasing Consolation of self-approbation. I might by a Dereliction of principle have placed myself in more prosperous Circumstances but Sir, I scorn the Idea and woud again and again. When the good of our Country demands personal sacrifices small indeed must be the Patriotism of that man who would not promptly and cheerfully make them. Not only have I suffered by my firm Adherrence to my political principles in my Native Country but also in Europe. I was compell’d at considerable loss in my Business to quit England in 1796 for being concerned in an affair of Honor on the part of my friend Mr. John Pride of Amelia County in Virginia, in the laudable attempt to vindicate the Characters of Mr. Giles and Mr. Madison against the Aspersions of Monarchists and Aristocrats. In this Affair the Calumniator of American Patriots lost his life. In short Sir, the whole tenor of my Conduct at all times and in all places has been that of an American and a Republican and I am Convinc’d that after the strictest Scrutiny and Enquiry it will be found to be that of a man of Honor and principle.
Had I have remained silent and thus cloathed with secrecy the Defalcations of Public Agents; Had I have remained silent when my Country was threatened with a savage and cruel Algerine War thro the misconduct of a public Agent, when the deerest interests of my Country were at stake and when the lives and liberties of my unsespecting and unofending fellow Citizens were endangered, then indeed shou’d I have considered my Conduct criminal. In the present Case I cannot think so and I fain hope that you will be inclin’d, from the Reasons stated, to place this Act of mine in a favourable point of view. There is a duty which a man owes to his Country which in my mind is paramount to the Obligations which he owes to himself or to an Individual. Such Sir are my Sentiments in Regard to this matter. An Opinion seems to have gone abroad among the Republicans of this City, that I was offered a Cheif Clerkship in One of the Departments under Government. I declare to you Sir, that I never, either directly or indirectly, had such or any other offer.
I have the Mortification of seeing the man, who I am inform’d, offered a Bribe for the suppression of these Accts. still retain’d in Office as a cheif Clerk. I have the Mortification of seeing men retained in Office whom I have Known to be the Advocates of limited Monarchy in this Country, who have been the Revilers and slanders of those under whom they are now placed, who have been the Persecutors and tormentors of Republicans under the administration of Mr. Adams. No Doubt these things are unknown to the Heads of Departments. I mentioned to Mr. Gallatin my Connections, not that I derive any Honor therefrom but to shew that I was not a needy Adventurer destitute of Friends or Connections, wishing to bring myself into Notice by this Act of mine.
Among the papers which I now Enclose is a Copy of the Recommendation of the late Benjamin Fuller formerly a merchant of considerable Respectability in this City and one of the Directors of the Bank of North America, I believe from its earliest institution untill the time of his Death in the Year 1799. His Character stood eminently fair in the Estimation of his fellow Citizens, and I trust it will be deemd an honorable testimonial in favour of my Character. If it is found necessary I can forward the Signatures of all the respectable Citizens of Philadelphia in my favour To them I am generally known and to the greater part intimately so. I wou’d likewise refer you to Colo. John Hall, Governor of Delaware, who has an intimate Knowledge of my Connections and with whom I have the Honor of an acquaintance.
I should ‘ere now have saild for Demerara but the Difficulty of obtaining a passage has prevented me.
My visit to Washington, in the month of June last, was with a view of obtaining some Employment under our Administration. You may recollect I did my self the Honor of handing you a letter and a small Box containing Medals of Buonaparte and the King of Prussia I remained at Washington about five weeks and having no prospect of obtaining a place I returnd to Philadelphia.

My Attachment to the Cause of Republicanism and my ardent Wishes for the prosperity of your Administration induce me to mention the names of some Persons who are now in Office under the General Government. Men who I know to be the bitterest and most violent Enemies of the Principles of our Constitution. Mr. Wagner Cheif Clerk in the Office of Mr. Madison has in my hearing frequently ridiculed Republicanism, declaring in the language of Mr. Adams, that it meant any thing or nothing. He has said that he never knew a man among the Republicans trust worthy, of probity or principle. About two years since he made a Bet with Mr. Jeremiah Pearsol of this City that Mr. Gallatin in the Course of one year from that Date wou’d either be hung or sent out of the Country, observing at the same time that he considered himself perfectly justified in making the Bet from the well known infamy of Mr. Gallatin’s Character. When calld upon by Mr. Pearsol to pay the Bet he refused untill threatened with a Publication of the Transaction in the newspapers. He has declared that in Case you were elected to the Presidency he woud immediately resign his Situation under Government. Mr. Kimble if possible was more bitter than Mr. Wagner. Mr. Crawford I understand was One of the Party concerned in whipping Mr. Sneider the Republican Printer at Reading. He is in the same office. The late Mr. Robert Jones Heath informd me when I was at Washington that Edward Jones, Cheif Clerk in the Treasury Department was one, among a few Others, who at Trenton in the Year 1798, when the public Offices were there, gave Mr. Heath an invitation to drink a Glass of Wine and the first Toast given was “D——n to Thomas Jefferson.” Mr. Heath immediately left the Room with those Expressions of Indignation which such Conduct must ever excite. If these men had the least particle of Honor and Honesty in their Composition they wou’d resign the situations which they now hold under those whose Characters they have uniformly abused and calumniated, But Sir, what can be expected of men, who woud not only sacrifice their own principles but the Rights and liberties of their Country also at the shrine of self Interest.
I mention the following Persons as having been the Revilers and Slanderers of those under whom they are now placed and no less conspicuous for their unrelenting and persecuting Spirit. Mr. Ferrall of the Auditor’s Office Colo. Thomas of the Navy Department, Thomas Turner Accountant do. and his Brother, Peter Hagner of the War Department, Major Rogers do. John Coyle of the Treasury Department. A worthy young Man with a Wife and One or two Children was dismissed by Mr. Wolcott to give Room for Mr. Coyle. There are a few Others who come under the Denomination of Trimmers, who have not intermeddled with politicks and who may be justly stiled harmless and innofensive Creatures. Permit me Sir, to assure you that I have never had any misunderstanding or personal Altercation with any of the foregoing Persons, but convinced as I am, from frequent Opportunities of knowing, that they are the irreconcilable Enemies of the present Administration, I have thought it right and proper to mention their Names to you.
Convinc’d Sir, that I am addressing an American, a Republican and the Head of a free People, I feel persuaded that you will readily, not only excuse the liberty which I have taken, but applaud the motive which has induced me to trouble you with this Letter.
Accept Sir, my ardent Wishes for your Health and Happiness and may a kind Providence long preserve you in the Hearts and affections of a free and a grateful People.
Wm. P. Gardner
